           Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

PERRY A. FRANKEL, M.D. AND
ADVANCED CARDIOVASCULAR
DIAGNOSTICS, PLLC,                                 Civil Action No.: 1:18-cv-06378-
                                                   ER-BCM
                    Plaintiffs,
                                                   DEFENDANTS’ ANSWER AND
v.                                                 AFFIRMATIVE DEFENSES TO
                                                   PLAINTIFFS’ AMENDED
U.S. HEALTHCARE, INC. d/b/a AETNA U.S.             COMPLAINT
HEALTHCARE, INC. d/b/a AETNA HEALTH,
INC., AND AETNA, INC. d/b/a AETNA,

                     Defendants.


       Defendants (together, “Aetna”), by and through their undersigned counsel, hereby answer

the Amended Complaint filed by Plaintiff Perry A. Frankel and Plaintiff Advanced

Cardiovascular Diagnostics (together, “Plaintiffs”) and assert affirmative defenses thereto, as

follows:

                         AETNA’S PRELIMINARY STATEMENT

       Plaintiffs violated the terms of a contract between Aetna and Plaintiff Perry Frankel, by

using an un-credentialed, mobile van to provide medically unnecessary tests or other services to

individuals with health insurance offered or administered by Aetna. After Aetna learned of this

improper practice, including through customer complaints, Aetna informed Plaintiffs that the

mobile van claims were not eligible for payment. Plaintiffs ignored this, and apparently

continued to provide alleged medical care that was not medically necessary or otherwise

improper or ineligible for reimbursement. Plaintiffs knew or should have known that they could

not bill for such services. Aetna decided that it would not renew its contract with Dr. Frankel,

which was Aetna’s right under the express terms of the contract, and Aetna provided Dr. Frankel

                                               1
             Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 2 of 12



with notice of this decision. Plaintiffs’ claims in this case are meritless and their conduct,

including repeated breaches of the contract between Aetna and Dr. Frankel, has caused Aetna

harm.

                                       NATURE OF THE ACTION1

        1.       Denied in part; admitted in part. Aetna admits that Plaintiffs have filed this action

against Aetna, in which they seek monetary damages. Aetna denies that Plaintiffs are entitled to

any recovery in this case. Aetna further denies the allegations in this paragraph to the extent they

relates to claims in the Amended Complaint that this Court already dismissed. Aetna also denies

the allegations as containing conclusions of law to which no response is required.

                                                THE PARTIES

        2.       Denied.      Aetna lacks information sufficient to answer the allegations in this

paragraph and therefore denies them.

        3.       Denied.      Aetna lacks information sufficient to answer the allegations in this

paragraph and therefore denies them.

        4.       Admitted in part; denied in part. Aetna admits that its corporate headquarters is

location in Connecticut. Aetna denies the remaining allegations in this paragraph.

                                       JURISDICTION AN VENUE

        5.       Denied. Aetna denies the allegations in this paragraph as conclusions of law to

which no response is required.

        6.       Denied. Aetna denies the allegations in this paragraph as conclusions of law to

which no response is required.




        1
           Aetna sets forth the headings contained in Plaintiffs’ Amended Complaint for ease of reference, but
denies the contents thereof.
                                                         2
               Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 3 of 12



                                                FACTS

          7.       Denied.

          8.       Denied.

          9.       Denied as stated; admitted in part. By way of further response, the Contract

referenced in this paragraph is a document that speaks for itself, and Aetna denies Plaintiffs’

characterizations thereof.       Aetna admits that the contract contains provisions relating to

reimbursement for the provision of medically necessary, appropriate, and covered services.

          10.      Denied.   Aetna lacks information sufficient to answer the allegations in this

paragraph and therefore denies them.

          11.      Denied.

          12.      Denied.   Aetna lacks information sufficient to answer the allegations in this

paragraph and therefore denies them.

          13.      Denied.   Aetna lacks information sufficient to answer the allegations in this

paragraph and therefore denies them.

          14.      Denied.

          15.      Denied.   Aetna lacks information sufficient to answer the allegations in this

paragraph and therefore denies them.

          16.      Denied. By way of further response, any records referenced in this paragraph are

documents that speak for themselves, and Aetna denies Plaintiffs’ characterizations thereof.

          17.      Admitted in part; denied in part. Aetna admits that Exhibit A has a Section 1.2. It

is unclear what Plaintiffs are alleging in this paragraph, but to the extent they are attempting to

characterize Section 1.2, Aetna denies Plaintiffs’ characterizations, as the document speaks for

itself.

                                                    3
            Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 4 of 12



          18.   Admitted in part; denied in part. Aetna admits that Exhibit A has a Section 9.1. It

is unclear what Plaintiffs are alleging in this paragraph, but to the extent they are attempting to

characterize Section 9.1, Aetna denies Plaintiffs’ characterizations, as the document speaks for

itself.

          19.   Admitted in part; denied in part. Aetna admits that Exhibit A has a Section 12.4.

To the extent Plaintiffs are attempting to characterize Section 12.4, Aetna denies Plaintiffs’

characterizations, as the document speaks for itself.

          20.   Admitted in part; denied in part. Aetna admits that Exhibit A has a Section 12.6.

To the extent Plaintiffs are attempting to characterize Section 12.6, Aetna denies Plaintiffs’

characterizations, as the document speaks for itself.

          21.   Admitted in part; denied in part. Aetna admits that Exhibit A has a Section 12.7.

It is unclear what Plaintiffs are alleging in this paragraph, but to the extent they are attempting to

characterize Section 12.7, Aetna denies Plaintiffs’ characterizations, as the document speaks for

itself.

          22.   Admitted in part; denied in part. The email referenced in this paragraph is a

document that speaks for itself, and Aetna denies Plaintiffs’ characterization thereof. Aetna

admits that Robert Fitch sent an email to “DMIORI@aol.com” on May 4, 2017.

          23.   Denied. By way of further response, the letters referenced in this allegation are

documents that speak for themselves. Aetna denies Plaintiffs’ characterizations thereof.

          24.   Denied.

          25.   Denied.

          26.   Denied.

          27.   Denied.

                                                  4
           Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 5 of 12



        28.     Denied.

        29.     Denied.

        30.     Denied, including because this paragraph contains conclusions of law to which no

response is required.

        31.     Denied.

        32.     Denied.

                         AS AND FOR THE FIRST CAUSE OF ACTION

        33.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        34-48. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                        AS AND FOR THE SECOND CAUSE OF ACTION

        49.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        50-52. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                        AS AND FOR THE THIRD CAUSE OF ACTION

        53.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length. Aetna further denies the allegations of this paragraph as containing

conclusions of law to which no response is required. Aetna specifically denies that it breached

any contract with Plaintiffs and specifically denies that it owes Plaintiffs anything.

                                                  5
           Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 6 of 12



        54.     Denied, including as a conclusion of law to which no response is required.

                       AS AND FOR THE FOURTH CAUSE OF ACTION

        55.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        56-60. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                         AS AND FOR THE FIFTH CAUSE OF ACTION

        61.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        62-66. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                        AS AND FOR THE SIXTH CAUSE OF ACTION

        67.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        68-71. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                      AS AND FOR THE SEVENTH CAUSE OF ACTION

        72.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.




                                                6
           Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 7 of 12



        73-78. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                       AS AND FOR THE EIGHTH CAUSE OF ACTION

        79.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        80-84. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                        AS AND FOR THE NINTH CAUSE OF ACTION

        85.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        86-89. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.

                        AS AND FOR THE TENTH CAUSE OF ACTION

        90.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length.

        91-100. The claim contained in this Count has been dismissed and therefore requires no

response. To the extent any response is required, Aetna denies the allegations, including as

conclusions of law to which no response is required.




                                                7
          Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 8 of 12



                   AS AND FOR THE ELEVENTH CAUSE OF ACTION

       99.     Aetna incorporates its answers to the forgoing and subsequent paragraphs herein,

as if set forth at length. By way of further response, Plaintiffs mis-numbered the allegations in

this Count numerous times. The Tenth Cause of Action concludes on Paragraph 100 of the

Amended Complaint, but Plaintiffs begin the Eleventh Cause of Action at Paragraph 99. Then,

Plaintiffs third allegation in this Count reverts back to Paragraph 98. Aetna has used the correct

numbering here, but denies all paragraphs in any event.

       100, 98-102. The claim contained in this Count has been dismissed and therefore

requires no response. To the extent any response is required, Aetna denies the allegations,

including as conclusions of law to which no response is required.

                            ANSWER TO PRAYER FOR RELIEF

       WHEREFORE, Aetna respectfully requests this Court dismiss all claims in Plaintiffs’

Amended Complaint, enter judgment in its favor, together with attorneys’ fees, costs, and all

such other legal and equitable relief as this Court deems just and proper.

                           AETNA’S AFFIRMATIVE DEFENSES

       In further answering the Amended Complaint, Aetna asserts the following defenses:

                                    First Affirmative Defense

       Any contractual obligation owed, or allegedly owed, to Plaintiffs was discharged when

Plaintiffs breached the terms of the relevant contract. Aetna learned in April 2017 that Plaintiffs

were providing care to Aetna members through a mobile van that was not credentialed or

authorized by Aetna and that was not covered under the scope of Aetna’s contract with Dr.

Frankel. Indeed, under the terms of the contract, Dr. Frankel was required to inform Aetna of

this practice, and Aetna had the unfettered right to decline to permit it. Dr. Frankel failed to

                                                 8
              Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 9 of 12



comply with this provision, and many others, in the contract. Aetna informed Dr. Frankel of this

and informed him that Aetna would not pay for services rendered through the un-credentialed

and unapproved mobile unit. Despite being on notice of this fact, Plaintiffs apparently continued

to provide medical care to individuals with health benefits offered or administered by Aetna.

Indeed, Plaintiffs even provided medical care that was not medically necessary or appropriate, a

practice that plainly violates the term of Aetna’s contract with Dr. Frankel.         Aetna thereafter

elected, as was its right, not to renew Dr. Frankel’s contact. There is no longer any contract

between Dr. Frankel and Aetna.

                                    Second Affirmative Defense

        Plaintiffs’ claims are preempted, in full or in part, by the Employee Retirement Income

Security Act of 1974.

                                     Third Affirmative Defense

         Plaintiffs’ claims are barred, in whole or in part, by applicable statutes of limitations.

                                    Fourth Affirmative Defense

        Any action taken by Aetna was consistent with any contractual obligations owed to

Plaintiffs.

                                     Fifth Affirmative Defense

        Plaintiffs failed to exhaust completely their administrative and/or contractual remedies.

                                     Sixth Affirmative Defense

        Plaintiffs fail to state a claim upon which relief can be granted.

                                   Seventh Affirmative Defense

        Plaintiffs’ claims are barred by the principle of waiver.




                                                   9
         Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 10 of 12



                                    Eighth Affirmative Defense

       Plaintiffs’ claims are barred by their own fraud and misrepresentations.

                                    Ninth Affirmative Defense

       Plaintiffs’ claims are barred by their own conduct that is improper, unreasonable, or

contrary to law.

                                    Tenth Affirmative Defense

       To the extent Plaintiffs are entitled to any damages, which Aetna denies, Plaintiffs

recovery would be limited, in full or in part, by their failure to mitigate.

                                   Eleventh Affirmative Defense

       To the extent Plaintiffs are entitled to any damages, Aetna is entitled to a set-off in an

amount representing payments made by Aetna to Plaintiffs that Aetna should not have made,

including because Plaintiffs submitted claims for medical care that was unnecessary,

experimental or investigatory, duplicate in nature, or otherwise improper or ineligible for

payment.

                                   Twelfth Affirmative Defense

       Advanced Cardiovascular Diagnostics, PLLC is not a party to the alleged contract and

cannot assert a claim for breach of contract.




                                                  10
        Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 11 of 12



                                           Respectfully submitted,

                                           Connell Foley LLP

                                            /s/ Patricia A. Lee
                                           Patricia A. Lee
                                           888 Seventh Avenue, 9th Floor
                                           New York, NY 10106
                                           212-307-3700
                                           PLee@connellfoley.com

                                           Elliott Greenleaf, P.C.

                                            /s/ Mark J. Schwemler
                                           Mark J. Schwemler
                                           Gregory S. Voshell
                                           Thomas B. Helbig, Jr.
                                           925 Harvest Drive, Suite 300
                                           Blue Bell, PA 19422
                                           215-977-1000
                                           mjs@elliottgreenleaf.com
                                           gsc@elliottgreenleaf.com
                                           tbh@elliottgreenleaf.com

                                           Counsel for Defendant Aetna Life Insurance
Dated: October 15, 2019                    Company




                                      11
         Case 1:18-cv-06378-ER Document 37 Filed 10/15/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that I caused the foregoing to be filed electronically

filed with the Court, where it is available for viewing and downloading from the Court’s ECF

system, and that such electronic filing automatically generates a Notice of Electronic Filing

constituting service of the filed document upon Plaintiffs and all counsel of record.

                                                      /s/ Mark J. Schwemler
Dated: October 15, 2019
